EXHIBIT 10.22

 
AMENDMENT TO EMPLOYMENT CONTRACT


This Amendment to Employment Contract (this “Amendment”) is entered into on the
date(s) indicated in the signatures block below with the intention that it be
effective as of December 31, 2008 (“Amendment Effective Date”) by and among Owen
Jones, an individual residing at 309 9th Avenue, New Westminster, BC, V3L 2A2,
Canada (“Executive”), Braintech Canada, Inc, a Canadian company incorporated in
the province of British Columbia with its principal offices at Suite 102, 930
West 1st Street, North Vancouver, BC, V7P 3N4, Canada (“Braintech Canada”), and
Braintech, Inc., a Nevada corporation with its principal offices at 1750 Tysons
Boulevard, Suite 350, McLean, Virginia 22102, USA (“Braintech”) Braintech and
Braintech Canada are hereinafter referred to collectively as the
“Company”.  Executive, Braintech and Braintech Canada are hereinafter referred
to collectively as the “Parties”.


WHEREAS, the Parties entered into an Employment Contract dated as of October 22,
2007 (“Employment Contract”); and


WHEREAS, the Parties now wish to amend the Employment Contract as indicated
herein;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, it is hereby agreed as follows:


1.  
Term.  Article 2 of the Employment Contract (entitled “Term”) is hereby amended
by deleting the text of Article 2 in its entirety and inserting in lieu thereof
the following text:  “The term of this Agreement shall commence as of October
22, 2007 and shall terminate on December 31, 2008.”



2.  
Outstanding Options and Warrants.  Pursuant to Article 7 of the Employment
Contract (entitled “Outstanding Options and Warrants”), all of Executive’s
outstanding warrants and options will vest as of December 31, 2008, and
regardless of any documentation to the contrary, the exercise period of all of
Executive’s outstanding warrants and options will extend to December 31, 2011.



3.  
Satisfaction of Employment Agreement.  Executive acknowledges and agrees that he
has been paid in full any and all monies and benefits owing or to be owed under
the Employment Contract.  The Company acknowledges that no further services are
required from Executive under Section 4 of the Employment Contract.



4.  
No Further Amendment.  Nothing else is hereby amended.




--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties have caused this Amendment to be signed as of
the date(s) set forth in the signature block below, with the intention that it
be effective as of the Amendment Effective Date.
 
OWEN JONES
         
/s/ Owen Jones
       
Date:
March 16, 2009
             
BRAINTECH CANADA, INC.
       
By:
/s/ Edward White
   
Edward White
   
Chief Financial Officer, Treasurer & Secretary
       
Date:
March 17, 2009
             
BRAINTECH, INC.
       
By:
/s/ Rick Weidinger
   
Rick Weidinger
   
Chairman, President & CEO
       
Date:
March 17, 2009
       

 